DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Previously made objection(s) to claim(s) have been withdrawn in view of amendments made by the applicant.
Response to Arguments
Applicant’s amendments, filed 12/06/2021 have been entered and fully considered. However, applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that cited references fail to explicitly teach the newly amended features of independent claims limitations such as “acquired information being information indicating correspondence between the USB device and the mode of the DC-DC converter, and wherein the information is stored beforehand”. Applicant presents no facts or reasoning that why the prior arts to not teach the above argued limitations, except just claims that newly submitted amendments are not taught by the cited prior arts.
In reply examiner asserts that Saeki has been shown to successfully teach the above argued limitations, for instance Saeki teaches that acquired load level information with indicates communication between DC-DC converter and USB memory such as when load increases in the middle of the operation, when the information processing device is in the suspend mode depending upon the type of  USB memory inserted into USB port so that PWM/PFM operation of the switching frequency can be monitored/controlled, wherein the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki, US 2013/0049716 in view of Kimura, US 2015/0179233.
Regarding claim 1, Saeki discloses an apparatus (as shown in figs. 1-2) having a first power-saving state (normal mode, paragraph 29) and a second power-saving state (low load state with sleep or suspend mode, paragraph 29) in which power consumption is lower than power consumption in the first power-saving state (in the low load state, power is supplied to some of devices and electronic circuits mounted on the information processing device, and the power is not supplied to the rest of the devices and electronic circuits. Therefore, in the low load state, the power current amount (power amount) of the information processing device may be reduced in, for example, a power saving mode compared to a normal mode, for example. The DC-DC converter 1 may detect the low load state based on the control signal, paragraph 29) comprising: 
a Universal Serial Bus (USB) host interface configured to connect to a USB device (as described in paragraph 49, USB memory is connected to USB port); 
paragraph 49, DC-DC converter provides and monitors power supply as load due to USB device connection increases); 
and at least one processor (CPU 231) configured to operate as a control unit (CPU 231 executes and controls everything, paragraphs 31-32), the control unit (CPU 231, fig. 2) being configured to transit the DC-DC converter between states as PWM/PFM operation of switching frequencies based on information acquired about the USB device connected to the USB host interface in the first power-saving state  (paragraphs 27, 29, 46-51, based on the load level in (i.e. some information) in the normal mode which increases/decreases depending on factors such as an type of USB device has been connected to the USB port (so basically if the USB that is connected fetches high vs. low load level) the PWM/PFM operation of the switching frequency takes place such as, i.e., 20 kHz or higher or lower (high level vs. low level)),
wherein the acquired information being information indicating correspondence between the USB device and the mode of the DC-DC converter (acquired load level information with indicates communication between DC-DC converter and USB memory such as when load increases in the middle of the operation, when the information processing device is in the suspend mode depending upon the type of  USB memory inserted into USB port so that PWM/PFM operation of the switching frequency can be monitored/controlled, paragraphs 49-51), and wherein the information is stored beforehand (the information inside memory or external memory such as USB is pre-stored, paragraphs 32, 49 since operation mode is changed from PWM to PFW based on the load level and program as stored in memory as executed by the CPU, paragraphs 50-51).
Saeki fails to explicitly disclose setting exactly to set a mode of DC-DC converter to a pulse width modulation (PWM) mode to a pulse frequency modulation (PFM) mode based on information acquired in the first power-saving state and to set the mode of the DC-DC converter to the pulse frequency modulation (PFM) mode in the second power-saving state.
However, Kimura teaches apparatus (fig. 1) having a first power-saving state (normal mode, active mode, first mode, first power consumption mode, paragraph 21) and a second power-saving state (standby mode, second mode, second power consumption mode, paragraph 21) in which power consumption is lower than power consumption in the first power-saving state (a low power consumption mode (standby mode, second mode, second power consumption mode) where power consumption of the semiconductor device 1 is smaller compared to the normal mode, paragraph 21, also note that low power consumption mode, the operation of the controller 11 is less active than the operation of the controller 11 in the normal mode. Accordingly, in the low power consumption mode, power consumption (operating current) of the controller 11 is relatively small so that a change in the load (change in power consumption) is also small, paragraphs 23-25) comprising:
a control unit (control unit 36) configured to set a mode the DC-DC converter (power source is a DC-DC converter type, paragraph 34) to a pulse width modulation (PWM) mode to a pulse frequency modulation (PFM) mode based on information acquired in the first power-saving state (paragraphs 46, 53, switches an operational mode of the power source chip 23 from a pulse width modulation mode (PWM) to a pulse frequency modulation mode ( PFM) (step S4). The control unit 36, upon switching of the operation mode of the power source chip 23 from the PWM to the PFM, transmits a signal for switching an output voltage of power to be output from the output unit 11, to the switching unit 37. In other words, the power source chip 23 according to this embodiment detects the mode shift of the semiconductor device 1 in the normal/first mode to be shifted to a low power consumption mode, therefore, semiconductor device 1 switches from PWM when mode shift detected in normal/first mode to the PFW to operate in low consumption mode since operating current has become small as detected in the normal/first mode)
 and to set the mode of the DC-DC converter to the pulse frequency modulation (PFM) mode in the second power-saving state (paragraphs 46, 53, 70, note that control unit 36 operates the power source chip 23 with a pulse width modulation method (PWM) when the semiconductor device 1 is in the normal mode. On the other hand, the control unit 36 operates the power source chip 23 with a pulse frequency modulation method (PFM) for enhancing output efficiency when the semiconductor device 1 is in the low power consumption mode. That is, the power source chip 23 according to this embodiment has, for enhancing output efficiency, the control unit 36 which switches an operational mode of the power source chip 23 from the PWM to PFM when an operating current becomes small).
It would have been advantageous to modify the image processing apparatus as disclosed by Saeki to include switching between PWM and PFM techniques as taught by Kimura. The motivation for the skilled artisan in doing so is to be to enhance output 
Regarding claim 4, Combination of Saeki with Kimura further teaches wherein when a USB device corresponding to the PWM mode (Saeki, which increases load) and a USB device corresponding to the PFM mode (Saeki, which decreases load) are each connected to the USB host interface, the control unit stops power supply from the DC-DC converter to the USB device corresponding to the PFM mode (Saeki, paragraph 48, PWM 12 comparator may stop since no power is supplied to it and Kimura paragraphs 24-30, 56, stopped state such as sleep state).
It would have been advantageous to modify the image processing apparatus as disclosed by Saeki to include switching between PWM and PFM techniques as taught by Kimura. The motivation for the skilled artisan in doing so is to be to enhance output efficiency, the operational mode of the power source is switched from the PWM to PFM when an operating current becomes small as taught by Kimura at paragraph 70. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saeki with Kimura to reach the aforementioned advantage.
Regarding claim 5, Combination of Saeki with Kimura further teaches control unit sets the DC-DC converter to the PFM mode and stops power supply to all of the USB devices connected to the USB host interface if all of the USB devices connected to the USB host Saeki, paragraphs 46-51, frequency shifts of higher or lower or it may completely stop based on load level such as if a USB device is connected or not, and also in low power state, paragraphs 29, 33 and Kimura paragraphs 21-25, 46, 53, 70, control unit 36 operates the power source chip 23 with a pulse frequency modulation method (PFM) for enhancing output efficiency when the semiconductor device 1 is in the low power consumption mode. That is, the power source chip 23 according to this embodiment has, for enhancing output efficiency, the control unit 36 which switches an operational mode of the power source chip 23 from the PWM to PFM when an operating current becomes small).
It would have been advantageous to modify the image processing apparatus as disclosed by Saeki to include switching between PWM and PFM techniques as taught by Kimura. The motivation for the skilled artisan in doing so is to be to enhance output efficiency, the operational mode of the power source is switched from the PWM to PFM when an operating current becomes small as taught by Kimura at paragraph 70. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saeki with Kimura to reach the aforementioned advantage.
Regarding claim 9, it recites similar features, as claim 1, except claim 9 is a method claim. Thus, arguments made for claim 1 are applicable for claim 9.
Regarding claim 12, it recites similar features, as claim 4, except claim 12 is a method claim. Thus, arguments made for claim 4 are applicable for claim 12.
.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki, US 2013/0049716 in view of Kimura, US 2015/0179233 as applied in claim 1 above and further in view of Takahashi, US 2015/0249385.
Regarding claim 2, Saeki with Kimura fails to further teach wherein the apparatus comprises an image forming apparatus.
However, Takahashi teaches wherein DC-DC converter apparatus such as semiconductor device apparatus comprises an image forming apparatus (printer, MFP, paragraph 274).
It would have been advantageous to modify the image processing apparatus as disclosed by Saeki to include switching between PWM and PFM techniques as taught by Kimura and image forming techniques as taught by Takahashi. The motivation for the skilled artisan in doing so is to be to enhance output efficiency, the operational mode of the power source is switched from the PWM to PFM when an operating current becomes small as taught by Kimura at paragraph 70 and to incorporate and provide printing capabilities to the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saeki with Kimura & Takahashi to reach the aforementioned advantage.
Regarding claim 10, it recites similar features, as claim 2, except claim 10 is a method claim. Thus, arguments made for claim 2 are applicable for claim 10.
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki, US 2013/0049716 in view of Kimura, US 2015/0179233 as applied in claim 1 above and further in view of Yasui et al., US 2014/0307279.
Regarding claim 6, Saeki further teaches at least one memory configured to operate as a storage unit (Saeki, HDD 236 with RAM 233), the storage unit being configured to store correspondence information indicating correspondence between a mode of the DC-DC converter and the load level (program information is stored, paragraph 32), wherein the control unit determines the mode of the DC-DC converter corresponding to the USB device connected to the USB host interface using the correspondence information (paragraphs 46-51, operation mode is changed from PWM to PFW based on the load level and program as stored in memory as executed by the CPU).
Saeki with Kimura fails to further teach storing correspondence information indicating correspondence between a type of actions to be performed and the type of the USB device, wherein operating actions are determined based on USB device connected to the USB host interface using the correspondence information.
However, Yasui teaches storing correspondence information indicating correspondence between a type of actions to be performed and the type of the USB device, wherein operating actions are determined based on USB device connected to the USB host interface using the correspondence information (as described in claim 27).
It would have been advantageous to modify the image processing apparatus as disclosed by Saeki to include switching between PWM and PFM techniques as taught by Kimura and USB type determining techniques as taught by Yasui. The motivation for the 
Regarding claim 7, Saeki with Kimura fails to further teach determining type of the USB device based on a name of a device driver assigned to the USB device.
However, Yasui teaches determining type of the USB device based on a name of a device driver assigned to the USB device (claim 27, note that specific product or vendor ID’s assigned to driver of target USB device are interpreted as the identifying information of the driver to determine type of USB connected at hand. Note that it is well known in art to use names are other identifying information in addition to ID info).
It would have been advantageous to modify the image processing apparatus as disclosed by Saeki to include switching between PWM and PFM techniques as taught by Kimura and USB type determining techniques as taught by Yasui. The motivation for the skilled artisan in doing so is to be to enhance output efficiency, the operational mode of the power source is switched from the PWM to PFM when an operating current becomes small as taught by Kimura at paragraph 70 and to have a device such as printer be able to effectively visually distinguish at a glance whether or not the target device is of what type. Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 8, Saeki with Kimura and Yasui further teaches determining the type of the USB device based on at least one of a class identification (ID), a vendor ID, and a product ID of the USB device (Yasui, claim 27, product and vendor ID’s are matched to determine the USB type).
It would have been advantageous to modify the image processing apparatus as disclosed by Saeki to include switching between PWM and PFM techniques as taught by Kimura and USB type determining techniques as taught by Yasui. The motivation for the skilled artisan in doing so is to be to enhance output efficiency, the operational mode of the power source is switched from the PWM to PFM when an operating current becomes small as taught by Kimura at paragraph 70 and to have a device such as printer be able to effectively visually distinguish at a glance whether or not the target device is of what type. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saeki with Kimura & Yasui to reach the aforementioned advantage.
Regarding claim 14, it recites similar features, as claim 6, except claim 14 is a method claim. Thus, arguments made for claim 6 are applicable for claim 14.
Regarding claim 15, it recites similar features, as claim 7, except claim 15 is a method claim. Thus, arguments made for claim 7 are applicable for claim 15.
Regarding claim 16, it recites similar features, as claim 8, except claim 16 is a method claim. Thus, arguments made for claim 8 are applicable for claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.         
Takiguchi, US 2011/0273742 – teaches first and second converters as two converters (power supply units), changing the converter between at the time of waiting and at the time of operating (also referred to as "at the time of an operating state," "at the time of a normal state," "at the time of an operation mode," or "at the time of a normal mode") so as to allow the first converter (a power supply unit for a light load) to supply power to control system blocks (load units) that require power all the time even at the time of waiting and the second converter (a power supply unit for a heavy load) in accordance with the load conditions, paragraph 8.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677